Citation Nr: 1729799	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 2, 2009, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans,  Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2013 Board remand, it was found that an April 2013 correspondence from the Veteran's representative reasonably raised the issue of entitlement to a TDIU.  In light of the United States Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered the claim for a TDIU as part of the Veteran's increased rating claim for the knee which was on appeal at that time.  Subsequently, in a December 2015 Board decision and remand, entitlement to a TDIU was granted.  In January 2016, the RO issued a rating decision implementing the Board's decision and assigned an effective date for TDIU of April 23, 2015.  

However, in an April 2016 Board decision and remand, it was noted that when the Board took jurisdiction of the TDIU claim in the May 2013, it specifically noted that the TDIU claim was part of the claim for increased rating for the knee which was before the Board from a rating decision dated in May 2006.  In the same Board decision and remand, entitlement to a TDIU since June 2, 2009, was granted.  

In that same April 2016 Board decision and remand, the issue of TDIU, prior to July 2, 2009, on an extraschedular basis, was remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to have precluded him from securing and maintaining substantially gainful employment consistent with his educational and work background prior to July 2, 2009.


CONCLUSION OF LAW

The criteria for a TDIU, prior to July 2, 2009, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  Stegall, supra; but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran underwent VA examinations during the time period prior to July 2, 2009, and there is no indication that those examinations are inaccurate.  To the contrary, they describe the severity of the Veteran's service-connected disabilities in necessary detail.  Moreover, the remaining evidence is sufficient to fully resolve the appeal.  No further examinations are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (regarding retrospective medical opinions).


II. Analysis

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Prior to July 2, 2009, service connection was in effect for PTSD, evaluated as 30 percent disabling; coronary artery disease, status post myocardial infarction, evaluated as 10 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; calcification of the medial collateral ligament of the left knee, evaluated as 10 percent disabling; hearing loss, evaluated as noncompensable; and erectile dysfunction associated with diabetes mellitus, evaluated as noncompensable.  The Veteran's diabetes and erectile dysfunction are considered to be a single disability for the purposes of TDIU.  38 C.F.R. § 4.16(a)(2).  His combined disability evaluation is 60 percent.  He does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for this period on appeal.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service (C&P) for extraschedular consideration.  

The Veteran has reported that he had a 12th grade education and had completed job training for auto mechanics.  (See SSA Form 3368).  The Veteran has also reported that he had two years of college education. (See November 2011 TDIU claim).

Social Security Administration (SSA) records indicate a disability start date of February 2004.  The primary diagnosis for the grant of SSA benefits was noted to be chronic ischemic heart disease with or without angina, and the secondary diagnosis was reported to be chronic pulmonary insufficiency.

The medical evidence of record for the period on appeal includes a VA joint examination dated in March 2006.  The Veteran reported being able to walk for less than a block and stand for 10 to 15 minutes.  He stated that he had retired from a job at a brewery 2.5 years prior (prematurely because his right knee was hurting).

A VA joint examination dated in May 2006 shows that the Veteran reported that he sometimes felt like his legs were giving way, especially when climbing stairs.  Pain was on a regular basis, at a 4-5 out of 10.  He noted that he was unable to work due to this pain.  He could stand for approximately 10 minutes and was not able to walk a city block without stopping and resting.  It was also noted that he was limited in his activities of daily living and could not participate in sports, travel, or local activities.  

The Veteran was afforded a VA orthopedic examination in August 2007.  He reported his pain at a 5 out of 10.  It was noted that he could not walk for more than 100 feet and that that was because of obesity and chronic obstructive pulmonary disease (COPD).  It was reported that the knee condition affected activities of daily living.  

The response from the Director of C&P was received in May 2017.  The Director noted that the evidence indicated that the Veteran retired after more than 27 years of working for Anheuser Busch in 2004.  Outpatient treatment records dated prior to July 2009 did not show any inpatient treatment, ER visits or intensive outpatient treatment for PTSD or other service connected disabilities.  The claims file contains no evidence from the Veteran's prior employer indicating he missed time from work or was forced to leave his job due to service-connected conditions.  None of the available medical evidence included statements from treatment providers indicating that the Veteran was unable to perform any type of work prior to July 2, 2009 due to service connected disabilities.  SSA records showed that the Veteran was receiving benefits for ischemic heart disease and COPD.  

The Director concluded that the none of the available objective medical evidence supported the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment prior to July 2, 2009.  Entitlement to TDIU was not established for the period on appeal.  

In the July 2017 Informal Hearing Presentation, the Veteran's representative set forth several flaws with the C&P opinion, namely an inadequate discussion of the Veteran's SSA paperwork.  The Board would point out, however, that the C&P opinion is subject to full appellate review by the Board, so that any deficiencies in that opinion would not be prejudicial.

After a review of the entire record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities did not preclude his performance of substantially gainful employment prior to July 2, 2009.  The Director of Compensation has determined, based on a full and accurate factual foundation, that the Veteran's service-connected disabilities did not render him unemployable during that timeframe.  That decision was made by the Director in accordance with 38 C.F.R. § 4.16(b).  Moreover, there is no medical opinion supporting the Veteran's argument that his service-connected disabilities precluded substantially gainful employment during that timeframe.  The Board acknowledges the Veteran's SSA award, but this is not dispositive of unemployability for VA purposes.  Rather, the Board has considered that award in the overall context of the historical record, which is otherwise devoid of medical findings or other competent evidence supporting an inability to secure or follow a substantially gainful occupation due to service-connected disabilities prior to July 2, 2009.  As such, TDIU during that time period is not warranted on an extraschedular basis.

The Board is sympathetic to the Veteran's contention that his service-connected disabilities had an impact on his ability to secure or follow a substantially gainful occupation prior to July 2, 2009.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disabilities.  In this case, the evidence of record reflects that the Veteran's service-connected disabilities alone did not preclude him from engaging in gainful employment during the time period in question.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU, prior to July 2, 2009, on an extraschedular basis, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


